 
SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (the “Sublease”), is made this 7th day of January 2015
(the “Effective Date”), by and between Tribune Media Company, a Delaware
corporation as successor in interest to Tribune Company (“Sublessor”), and
Finjan Holdings, Inc., a Delaware corporation (“Sublessee”).


W I T N E S S E T H :


WHEREAS, Wells Reit II – University Circle, L.P., as landlord (“Landlord”), and
Sublessor are parties to that certain Office Lease Agreement dated as of
September __, 2013 (the “Master Lease”, a copy of which is attached as Exhibit A
hereto).  Pursuant to the terms of the Master Lease, Landlord leases to
Sublessor Suite 600 in that certain building located at 2000 University Avenue
in East Palo Alto, California (the “Building”), which comprises approximately
11,613 rentable square feet of rentable area on the sixth (6th) floor of the
Building (the “Existing Premises”), as further described in Exhibit B hereto,
being the same Premises as more particularly described in the Master Lease; and


WHEREAS, Sublessor wishes to sublet, and Sublessee wishes to sublease, a portion
of the Existing Premises consisting of 7,203 square feet of rentable area
therein as depicted on Exhibit B (the “Sublease Premises”), subject to and in
accordance with the terms of this Sublease and in this regard, Sublessee agrees
and consents to comply with the terms of the Master Lease, except as modified
herein.  Initially capitalized terms used herein, but not otherwise defined
herein, shall have the meaning set forth in the Master Lease.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sublessor and Sublessee agree as follows:


ARTICLE 1 – LEASE OF SUBLEASE PREMISES


Effective as of the Sublease Commencement Date and continuing through to and
including the Sublease Expiration Date, Sublessor shall lease to Sublessee and
Sublessee shall lease from Sublessor the Sublease Premises, on all of the terms
and conditions of the Master Lease, as modified herein.  Licensee shall only use
and occupy the Sublease Premises depicted on Exhibit B despite the fact that
there may not be demising walls separating the Sublease Premises from the rest
of the sixth floor of the Building.  Subject to the terms of the Master Lease,
Sublessee shall have access to the Sublease Premises and all Common Areas
twenty-four (24) hours per day, seven (7) days per week. All capitalized words
and phrases not otherwise defined or described in this Sublease shall have the
meanings ascribed to them in the Master Lease.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 1 -

--------------------------------------------------------------------------------

 
 
ARTICLE 2 – SUBLESSOR REPRESENTATIONS AND WARRANTIES


Sublessor represents and warrants that (a) a true and correct copy of the Master
Lease, which has not been amended, is attached hereto as Exhibit A; (b) the
Master Lease is in full force and effect and the Sublessor has not entered into
any other agreements pursuant to the Master Lease; (c) that Sublessor and
Landlord are not in default thereunder (and no condition exists which with the
expiration of any applicable cure periods would result in a default thereunder)
and Sublessor has not received any notice of a default by Sublessor thereunder
or delivered to Landlord a notice claiming a default by Landlord thereunder and
that Sublessor has not mortgaged its leasehold estate in the Sublease Premises;
(d) Sublessor has no claims, defenses, or right of offset against payment of
Rent under the Master Lease; (e) all conditions precedent to Sublessor being
able to seek the approval of the Landlord to assign or sublease the Master Lease
as provided herein have been performed by Sublessor, such that this Sublease can
be entered into between the Sublessor and Sublessee and be binding in accordance
with its terms on the Sublessor, Sublessee and the Landlord, upon receipt of
Landlord written approval of this assignment as provided in the Master Lease;
(f) Sublessor shall not terminate the Master Lease or amend the Master Lease to
increase Sublessee’s obligations to Landlord or diminish Sublessee’s rights
hereunder; and (g) Sublessor shall promptly, and in no event later than five (5)
business days after receipt by Sublessor, furnish to Sublessee copies of any
notices received from any party relating to the Master Lease or the use or
occupancy of the Sublease Premises to the extent that such notice affects the
interests of Sublessee hereunder (including without limitation copies of all
invoices for which Sublessee is responsible hereunder in whole or in part).
Sublessor further represents and warrants that the term of the Master Lease
expires September 30, 2018.


ARTICLE 3 – SUBLEASE TERM


The term of this Sublease (the “Sublease Term”) shall commence on the date upon
which the possession of the Sublease Premises is delivered to Sublessee with the
Sublessor Work Substantially Complete (as such terms are defined in the Work
Letter attached hereto as Exhibit C) (the “Sublease Commencement Date”), and
shall expire on September 30, 2018 (the “Sublease Expiration Date”), unless
sooner terminated by the Master Lease or in accordance with this
Sublease.  Sublessor shall have a period of sixty (60) days after the Effective
Date within which to perform its due diligence concerning permits and all other
approvals needed to construct the Sublessor Work.  If such permits are not
obtained within such 60-day period, Sublessor shall have the right to terminate
this Sublease by giving written notice to Sublessee pursuant to Article 11
below.


Notwithstanding any provision to the contrary in the Master Lease, Sublessor
hereby expressly waives any right Sublessor may have to a Master Lease extension
or renewal.


ARTICLE 4 – SUBLEASE RENT

 
(A)
Sublessee shall pay to Sublessor as rent for the Sublease Premises the following
amounts per month (the “Sublease Base Rent”), except as expressly provided in
this Article 4 below:

 
Lease Month
Annual Rate Per Square Foot (OFFICE)
Monthly Base Rent
Annual Base Rent
1*-13
$4.90
$35,294.70
$424,536.40
14-25
$5.05
$36,353.54
$436,242.49
26-37
$5.20
$37,444.15
$449,329.77
38-45**
$5.35
$38,567.47
$462,809.66
*Base Rent for the second (2nd)  full calendar month of the Sublease Term shall
be abated, subject to and in accordance with the terms and conditions of this
Article 4.
 
**Or September 30, 2018, whichever is sooner.

 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 2 -

--------------------------------------------------------------------------------

 
 
(B)
The Sublease Base Rent shall be due and payable in advance, without deduction or
offset, unless otherwise provided for herein.  The Sublease Base Rent payment
for the first calendar month of the Sublease Term ($35,294.70) shall be due upon
execution of this Sublease, and the remainder of Sublease Base Rent payments
shall be due on or before the first day of each and every calendar month during
the Sublease Term.  If any rental payment date (including the Commencement Date)
falls on a day of the month other than the first (1st) day of such month or if
any rental payment is for a period which is shorter than one (1) month, then the
rental for any such fractional month shall be a proportionate amount of a full
calendar month’s rental based on the proportion that the number of days in such
fractional month bears to the number of days in the calendar month during which
such fractional month occurs.  All other payments or adjustments required to be
made under the terms of this Sublease that require proration on a time basis
shall be prorated on the same basis.



(C)
Notwithstanding anything to the contrary contained herein and provided that
Sublessee faithfully performs all of the terms and conditions of this Lease, and
no default by Sublessee occurs hereunder, Sublessor hereby agrees that Sublessee
shall not be required to pay the monthly installments of Sublease Base Rent for
the second (2nd) full calendar month of the Sublease Term (the “Abatement
Period”).  During the Abatement Period, Sublessee shall still be responsible for
the payment of all of its other monetary obligations under this Sublease.  In
the event of a default by Sublessee under the terms of this Sublease that
results in termination of this Lease in accordance with the provisions of
Article 19 of the Master Lease, then as a part of the recovery set forth in
Article 19 of the Master Lease, Landlord shall be entitled to the recovery of
the Base Rent that was abated under the provisions of this Article 4.



(D)
In addition to the obligation to pay Sublease Base Rent payments, Sublessee
shall be responsible for the actual cost of all after-hours utilities incurred
during the Sublease Term.



(E)
Notwithstanding anything to the contrary in Section 7.1 of the Master Lease,
without limiting the generality of the foregoing, Sublessor specifically agrees
to pay any and all of Landlord’s costs, charges, and expenses, including
Landlord’s reasonable attorneys’ fees, upon submission of invoices therefor.



(F)
Sublessee’s failure to pay the Sublease Base Rent hereunder within five (5) days
of the due date therefor shall result in the imposition of a service charge for
such late payment in the same amounts and at the same rates as provided in the
Master Lease on such amounts due and on such time frames provided (“Service
Charge”).  Sublessor and Sublessee agree that this Service Charge represents a
reasonable estimate of the costs and expenses Sublessor will incur and is fair
compensation to Sublessor for its loss suffered by reason of late payment by
Sublessee.

  
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 3 -

--------------------------------------------------------------------------------

 
 
(G)
All payments to Sublessor shall be made by federal funds wire transfer according
to wiring instructions specified in Article 11 herein, or as otherwise
instructed by Sublessor in writing from time to time.



ARTICLE 5 – EXPENSES AND TAXES


Sublessee shall be responsible for a portion of Tenant’s Proportionate Share of
all costs and expenses of every kind and nature which may be imposed, at any
time, on Sublessor pursuant to Article V of the Master Lease (except for Base
Rent, as defined in the Master Lease), equal to 5.02% [based on 7,203 square
feet of rentable area in the Sublease Premises / 143,429 square feet of rentable
area in the Building (“Sublessee’s Proportionate Share”)].  As hereinafter used,
“Rent” shall include Sublease Base Rent and all additional charges to be paid by
Sublessee pursuant to this Article 5.


ARTICLE 6 – USE OF SUBLEASE PREMISES; RIGHT OF QUIET ENJOYMENT


Sublessee shall use and occupy the Sublease Premises for general office
purposes, and other legally related uses ancillary thereto (to the extent such
ancillary uses are permitted in the Sublease Premises by Law and are for the
benefit only of the employees of Sublessee, permitted subtenants and their
respective business invitees), and for no other use or purpose.


In addition to the payment of Sublease Base Rent in accordance with the terms of
this Sublease, Sublessee shall perform and observe those terms to be performed
by Sublessor under the provisions of the Master Lease which arise or accrue
during the Sublease Term, other than expressly as provided herein, and agrees to
be bound by such terms and conditions of the Master Lease, except for:  (i)
Sublessor’s obligation to pay Rent and Additional Rent thereunder, (ii) all
terms, covenants and conditions which Sublessor has expressly undertaken to
perform or observe pursuant to the terms hereof and (iii) any obligations of
Sublessor with respect to the Existing Premises that do not include the Sublease
Premises.


Subject to the foregoing paragraph, Sublessee hereby acknowledges that this
Sublease is subordinate and subject to the Master Lease and that in the event of
any termination of the Master Lease, the terms and conditions of Article 14 of
this Sublease shall govern.


Whenever the provisions of the Master Lease require the written consent of the
Landlord, such provisions shall be construed to require the written consent of
both the Landlord and the Sublessor. Notwithstanding anything to the contrary in
this Sublease, if any of the express provisions of this Sublease shall conflict
with any of the provisions of the Master Lease incorporated herein by reference,
such conflict shall be resolved in every instance in favor of this Sublease;
however, nothing contained in this Sublease shall be deemed, in any way, to
modify any of the provisions of the Master Lease.


As long as Sublessee is not in default under this Sublease beyond any applicable
notice and cure periods, Sublessee shall peacefully and quietly have, hold and
enjoy the Sublease Premises for the Sublease Term without hindrance or
molestation from Sublessor.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE 7 – SALES, ASSIGNMENT AND SUBLEASE


Sublessee shall not sell or assign this Sublease or further sublet the Sublease
Premises or any part or interest therein without the prior written consents of
both Sublessor and Landlord, which consents shall be subject to the same
standard as contained in the Master Lease.  If consent is once given by
Sublessor or Landlord to the assignment of this Sublease or to a subletting of
the Sublease Premises or any interest therein, neither Sublessor nor Landlord
shall be barred from subsequently refusing to consent to any further assignment
hereof or sublease of the Sublease Premises.  To the extent Sublessee assigns or
further sublets its rights hereunder, and such rental proceeds therefrom exceed
the Rent due hereunder, Sublessee shall be liable to landlord for fifty percent
(50%) of any net excess rental proceeds pursuant to Section 7.5 of the Master
Lease.


ARTICLE 8 – INDEMNIFICATION


Sublessee shall indemnify, defend and hold Sublessor and Landlord harmless from
and against any and all costs, damages or expenses, including reasonable
attorneys' fees, relating to or resulting from any defaults or violations by
Sublessee of its obligations hereunder as to the Master Lease or this Sublease,
and all matters referenced in Section 15.2 of the Master Lease to the extent
related to actions or omissions of Sublessee (or Sublessee’s agents, employees,
or invitees), subsequent to the Sublease Commencement Date of this Sublease,
except to the extent any of the foregoing result from the negligence or willful
misconduct of Sublessor and/or Landlord.  Sublessee shall also be bound by the
terms of Section 15.2 of the Master Lease with respect to the Lease and this
Sublease, except to the extent any of the matters contained in Section 15.2 of
the Master Lease result from the negligence or willful misconduct of Sublessor
and/or Landlord.  Sublessor shall indemnify, defend and hold Sublessee harmless
from and against any and all costs, damages or expenses, including reasonable
attorneys' fees, relating to or resulting from any defaults or violations by
Sublessor of its obligations hereunder as to the Master Lease or this Sublease.


Notwithstanding anything contained in this Sublease to the contrary, in no event
will either party be liable to the other for consequential, incidental,
indirect, punitive or special damages (including loss of profits or business)
regardless of whether such liability is based on breach of contract, tort,
strict liability, breach of warranties, failure of essential purpose or
otherwise, and even if advised of the likelihood of such damages.


Sublessor represents and warrants that it has not taken any act or refrained
from taking any action and/or caused any damage to the Sublease Premises which
would create a liability or obligation on the part of the Sublessee whereby
Sublessee would be unable to surrender the Sublease Premises in a safe, clean
and neat condition as the Sublease Premises were in as of the Sublease
Commencement Date, normal wear and tear excepted.


ARTICLE 9 – INSURANCE


Sublessee shall obtain all insurance required of Sublessor pursuant to the
Master Lease, and Landlord shall be named as an additional insured party on such
insurance policies to the extent Landlord possesses an insurable
interest.  Sublessor shall be named as an additional insured party on such
insurance policies related to the Subleased Existing Furniture (as defined in
Article 19 below). Prior to taking occupancy of the Sublease Premises, Sublessee
shall provide Sublessor and Landlord with a certificate of insurance evidencing
that such insurance is in full force and effect.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10 – DEFAULT


The default provisions in Article 19 of the Master Lease are incorporated herein
by reference, and shall apply with respect to any default by Sublessee or
Sublessor under this Sublease or relating to the Sublease Premises.  As between
Sublessor and Sublessee, in the event of default by Sublessee in the payment of
Sublease Base Rent as and when due, or in the performance of any of Sublessee's
other obligations hereunder, Sublessor shall have the right to exercise any and
all available rights and remedies available at law or in equity by reason of any
such default by Sublessee, including, without limitation, all the rights of
Landlord under the Master Lease.  Upon any default of the Master Lease by
Landlord, Sublessor shall, at Sublessee’s request, be required to enforce the
performance of Landlord, or any obligation of, or right against the Landlord,
under or in connection with the Master Lease.  In any dispute relating to an
alleged default hereunder the prevailing party shall be entitled to reasonable
attorneys’ fees and costs, in preparation, at trial, on appeal or in any
ancillary proceeding associated therewith.


ARTICLE 11 – NOTICES


Any notice, demand, consent or waiver required or permitted to be given or
served by either party to this Sublease shall be in writing and shall be deemed
to have been duly given if delivered in person (inclusive of overnight delivery,
with delivery receipt) or sent by United States certified or registered mail,
return receipt requested (but only effective three (3) business days after
mailing), addressed to the other party as follows:


If to Sublessor:
If to Sublessee:
 
Tribune Media Company
Attn: General Counsel/Real Estate
435 N. Michigan Avenue
Chicago, IL 60611
 
 
with a copy to:
 
Tribune Media Company
c/o MacMunnis, Inc.
1840 Oak Avenue, Suite 300
Evanston, IL 60201
 
and:
 
Tribune Media Company
2000 University Avenue, Suite 600
East Palo Alto, CA 94303
 
Until the Sublease Commencement Date:
 
Finjan Holdings, Inc.
333 Middlefield Road Suite 110
Menlo Park, CA 94025
 
After the Sublease Commencement Date:
 
Finjan Holdings, Inc.
2000 University Avenue, Suite 600
East Palo Alto, CA 94303
 
With a copy to:
 
phil@finjan.com

 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 6 -

--------------------------------------------------------------------------------

 
 
Payment of Sublease Base Rent and any other sums due hereunder shall be made as
follows:


To Sublessor:
Via Wire
 
[REDACTED – BANK ACCOUNT INFORMATION]
 
Via Electronic Transfer or the Like
 
[REDACTED – BANK ACCOUNT INFORMATION]
 



ARTICLE 12 – AUTHORITY AND CONTINUING LIABILITY OF SUBLESSOR


Sublessee and Sublessor each hereby covenant, warrant and represent to the other
that each individual executing or delivering this Sublease on behalf of
Sublessee or Sublessor respectively is duly authorized to do so in accordance
with the organizational documents of Sublessee and Sublessor respectively; that
this Sublease is binding upon each; that each of Sublessee and Sublessor is duly
organized in the State of origin and is authorized to conduct business in the
State of California; and that the execution and delivery of this Sublease by
will not result in any breach of, or constitute a default under, any mortgage,
deed of trust, lease, loan, credit agreement, partnership agreement or other
contract or instrument to which Sublessee or Sublessor respectively is a party
or by which Sublessee or Sublessor may be bound.


Sublessor hereby acknowledges that this Sublease does not relieve it from its
liability for the payment of rent and the performance and observance of all of
the terms, conditions, covenants and obligations under the Master
Lease.  Sublessor further acknowledges that this Sublease shall not be construed
to modify, waive, impair, or affect any of the terms, provisions or conditions
of the Master Lease, except as expressly stated in this Sublease with respect to
extension of the Master Lease.


ARTICLE 13 – LETTER OF CREDIT


Concurrently with its execution hereof, and as a condition to the effectiveness
of this Sublease, in lieu of a cash security deposit, as collateral for the full
and faithful performance by Sublessee of all of its obligations under the
Sublease and to compensate Sublessor for all losses and damages Sublessor may
suffer as a result of any default by Sublessee under this Sublease, Sublessee
shall post an irrevocable and unconditional negotiable standby Letter of Credit
in the face amount of $231,404.82 (the “Letter of Credit”), which shall be
subject to and in accordance with the terms of the Rider 1 attached hereto. 
Sublessor may apply all or any part of such Letter of Credit to cure all or any
part of any default by Sublessee, and Sublessee agrees, upon demand, to promptly
replace such Letter of Credit with a substitute Letter of Credit in the full
amount stated above.  Sublessor’s application of all or any part of the Letter
of Credit shall not constitute a waiver of any right or remedy hereunder or
otherwise available at law or in equity.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 7 -

--------------------------------------------------------------------------------

 

 
Notwithstanding anything in this Article 13 to the contrary, so long as (i)
Sublessee is not in default hereunder, and (ii) there has been no material
adverse change in Sublessee’s financial condition from the condition existing as
of the date hereof (collectively, the “Reduction Conditions”), Sublessee shall
be entitled to a reduction of the Letter of Credit as set forth
hereunder.  Subject to satisfaction of the Reduction Conditions, the Letter of
Credit shall be reduced by (i) $38,567.47 on the first (1st) day of the
thirteenth (13th) month of the Sublease Term and (ii) $38,567.47 on the first
(1st) day of the twenty-fifth (25th) month of the Sublease Term.  Each actual
accrued credit amount shall be applied to Base Rent next coming due under this
Sublease, following a draw against the Letter of Credit in such amount.  Any and
all increments of credit hereunder, which shall in no event exceed the total
amount of the Letter of Credit required and unapplied by Sublessor, may be
referred to hereunder as a “Reduction Amount”.  It is understood and agreed
that, if all of the above referenced Reduction Amounts are applied as set forth
above, the Letter of Credit shall total $154,269.88, and there shall be no
further reduction in the amount of the Letter of Credit for the remainder of the
Sublease Term.


ARTICLE 14 – NO APPROVAL OF SUBLEASE; LANDLORD’S CONSENT


It is acknowledged and agreed that the effectiveness of this Sublease shall be
conditioned upon Landlord granting its written consent to the terms and
conditions hereof, subject to and in accordance with the terms of Section 7.1 of
the Master Lease (such consent being referred to as the “Consent”).  Unless
specifically set forth in writing, Landlord’s Consent does not constitute
approval by Landlord of any of the provisions of this Sublease, or agreement
thereto or therewith, but only approval of the sublet of the Sublease Premises
to Sublessee.  Sublessor shall be solely responsible for all costs to obtain
Landlord’s consent to this Sublease.


Sublessor shall use commercially reasonable efforts to deliver to Sublessee the
Consent of Landlord to this Sublease. Sublessee shall cooperate with Sublessor
in seeking the Consent, including, without limitation, supplying all information
and documentation reasonably requested by Landlord with respect to Sublessee. If
the Consent of Landlord to this Sublease is not obtained within thirty (30) days
of execution of this Sublease, Sublessee shall have the right to terminate this
Sublease by giving written notice to Sublessor pursuant to Article 11.


ARTICLE 15 – TERMINATION OF MASTER LEASE


If at any time prior to the expiration or termination of this Sublease, the
Master Lease shall expire or terminate (or Sublessor’s right to possession shall
terminate without termination of the Master Lease), this Sublease shall
simultaneously expire or terminate.  However, Sublessee agrees, at the election
and upon the written demand of Landlord, and not otherwise, to attorn to
Landlord for the remainder of the term of this Sublease, with such reasonable
modifications to the Master Lease, as Landlord and Sublessee may agree upon,
provided that Landlord takes over and otherwise assumes all of the right, title
and interest of Sublessor under this Sublease.


The foregoing provisions of this paragraph shall apply notwithstanding that, as
a matter of law, this Sublease shall terminate upon the termination of the
Master Lease and shall be self-operative upon such written demand of the
Landlord, and no further instrument shall be required to give effect to said
provisions; provided, however, Sublessee agrees to execute an attornment
agreement, in form and substance acceptable to Landlord and Sublessee, pursuant
to which Sublessee confirms that all obligations owed to Sublessor under this
Sublease shall become obligations owed to Landlord for the balance of the
Sublease Term, and Landlord agrees to take over all of the right, title and
interest of Sublessor under this Sublease.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 8 -

--------------------------------------------------------------------------------

 

 
ARTICLE 16 – NO PRIVITY


Notwithstanding anything to the contrary in this Sublease, unless Sublessee
attorns to Landlord in accordance with the terms of Article 14 above, in no
event shall Landlord be deemed to be in privity of contract with Sublessee or
owe any obligation or duty to Sublessee under the Master Lease or this Sublease,
any duties of Landlord under the Master Lease are required by law being in favor
of, for the benefit of, and enforceable solely by Sublessor.  Sublessor agrees
to coordinate with Sublessee to seek to obtain notice and opportunity to cure
rights for Sublessee with respect to any breach or default by Sublessor under
the Master Lease.


ARTICLE 17 – REAL ESTATE BROKERS


Sublessor and Sublessee each confirm and agree that no broker other than CBRE
(Adam Seltzer and Damon Schor) representing Sublessor and Cassidy Turley
Northern California, Inc. (Brian McClenahan) representing Sublessee
(collectively, the “Brokers”) is entitled to a commission in connection with
this Sublease, which commission shall be payable only pursuant to the terms of a
separate written agreement between Sublessor and the Brokers. Sublessor and
Sublessee jointly and severally agree to indemnify and hold Landlord harmless
from all loss, costs (including, without limitation, reasonable attorney’s
fees), damages and expenses arising from any claims or demands of any other
broker or finder for any commission or fee due or alleged to be due in
connection with this Sublease by reason of the act of the indemnifying
party.  Further, each of Sublessor and Sublessee agree to indemnify and hold
harmless the other party hereto from all loss, costs (including, without
limitation, reasonable attorney’s fees), damages and expenses arising from any
claims or demands of any broker or finder for any commission or fee due or
alleged to be due in connection with this Sublease by reason of the act of the
indemnifying party, except with respect to the Brokers, as set forth herein.


ARTICLE 18 – DELIVERY OF COPIES OF NOTICES


Sublessor and Sublessee agree to promptly deliver copies of all notices sent or
received under the Master Lease and under this Sublease to Landlord and to each
other, as applicable.  Sublessor is required to provide to Sublessee any and all
notices received from Landlord, with sufficient time to ensure that Sublessee
has sufficient opportunity to exercise any option to cure any alleged breach of
Sublessor in the Master Lease.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 9 -

--------------------------------------------------------------------------------

 

 
ARTICLE 19 – CONDITION OF SUBLEASE PREMISES; SUBLESSOR WORK
 
Subject to Landlord’s consent, Sublessee shall have the right to install a
90-square-foot closet in the Sublease Premises, as depicted on Exhibit B
attached hereto, subject to compliance with applicable Laws and Article 9 of the
Master Lease.  Sublessee acknowledges that it is subleasing the Sublease
Premises in “AS IS AND WITH ALL FAULTS” condition, that Sublessor is not making
any representation or warranty concerning the condition of the Sublease Premises
and that Sublessor is not obligated to perform any work to prepare the Sublease
Premises for Sublessee's occupancy except as set forth in Exhibit C, provided
that Sublessee shall be permitted to use the existing furniture, as set forth on
Exhibit D hereto, within the Sublease Premises (the “Subleased Existing
Furniture”), all of which shall be accepted and used in “AS IS AND WITH ALL
FAULTS” condition.  Prior to the Sublease Commencement Date, Sublessor shall
remove all furniture that is not Subleased Existing Furniture from the Sublease
Premises.  To the best of Sublessor’s knowledge, all building systems and
components are in good condition and good working order and repair including all
electrical, plumbing, fire sprinklers, security, lighting, water and gas
systems, ceiling system, heating, ventilating, and air conditioning (“HVAC,”
including balancing), doors, and all other such elements in the Sublease
Premises, including all Sublessee Improvements conducted by Sublessor.  If it is
determined that such building systems and components are not in good condition
and good working order, Sublessor shall use commercially reasonable efforts to
cause Landlord to remedy same.  During the Sublease Term, Sublessee may move or
otherwise configure the Subleased Existing Furniture in Sublessee’s sole
discretion. Sublessee shall maintain the Subleased Existing Furniture during the
Sublease Term, and shall repair and replace any Subleased Existing Furniture
damaged or destroyed during the Sublease Term, with normal wear and tear,
casualty and condemnation, and damage by Landlord or Sublessor excepted.  The
risk of loss of the Subleased Existing Furniture shall be borne by Sublessee
during the Sublease Term, and Sublessee shall insure the Subleased Existing
Furniture as Sublessor may reasonably require.  Sublessor shall own the
Subleased Existing Furniture during the Sublease Term, provided, however,
Sublessee shall coordinate with Sublessor to remove such Subleased Existing
Furniture and/or to enter the Sublease Premises with potential purchasers of
such Subleased Existing Furniture.  The Subleased Existing Furniture shall be
returned to Sublessor on the Sublease Expiration Date in its condition as of the
Sublease Commencement Date, subject to ordinary wear and tear, casualty and
condemnation, and damage by Landlord or Sublessor. Sublessee acknowledges and
agrees that Sublessee is not entitled to receive a tenant improvement allowance
or any other allowance from Sublessor or Landlord in connection with this
Sublease.  Sublessee is not authorized to make or do any alterations or
improvements in or to the Sublease Premises without Landlord’s consent, which
consent shall be provided in accordance with the terms of the Master Lease.  Any
improvements to be constructed to the Sublease Premises by Sublessee in
accordance with this Article 19 shall (i) be at Sublessee’s sole costs and
expense; (ii) be subject to the approval and consent of the Landlord pursuant to
the Master Lease; (iii) be subject to removal by Sublessee at the expense of
Sublessee at the end of the Sublease Term (unless Sublessor or Landlord
otherwise instructs Sublessee in writing or have been pre-approved as an
improvement that does not require removal); and (iv) comply with all Applicable
Laws, ordinances and codes and all of the provisions of the Master
Lease.  Sublessee shall surrender the Sublease Premises to Sublessor on the
Sublease Expiration Date in the condition required by this Sublease, which shall
be in a broom-clean condition, normal wear and tear, casualty and condemnation,
and damage by Landlord or Sublessor excepted, and as set forth in Section 2 of
Exhibit B of the Master Lease.


ARTICLE 20 – PARKING AND COMMON AREAS


Sublessor shall make available to Sublessee twenty-three (23) parking spaces of
its thirty-five (35) parking spaces in the Parking Facilities, inclusive of all
reserved and non-reserved parking spaces, and all Common Areas or common area
rights granted to Sublessor by Landlord, at no cost to Sublessee, subject to and
in accordance with Article 24 of the Master Lease.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 10 -

--------------------------------------------------------------------------------

 

 
ARTICLE 21 – SIGNAGE


If permissible pursuant to the Master Lease, Sublessee shall be entitled to (i)
one (1) identification sign on or near the entry doors of the Sublease Premises,
which shall be installed at Sublessee’s sole cost and expense, and (ii) one (1)
identification panel on the directory board in the lobby of the Building listing
the Sublessee’s name and its principal employees, which shall be installed at
Sublessee’s sole cost and expense.  Such signs shall be installed by a signage
contractor designated by Landlord.  The location, quality, design, style,
lighting and size of such signs shall be consistent with the Landlord’s Building
standard signage program and shall be subject to Applicable Laws and Landlord’s
prior written approval, in its reasonable discretion.  Sublessee shall be
responsible, at Sublessee’s sole cost and expense, for removal of any signs
installed by or on behalf of Sublessee prior to the expiration of the Sublease
Term in accordance with the terms and conditions of the Master Lease.  Except
for such identification signs, Sublessee may not install any signs on the
exterior or roof of the Building or the Common Areas.  Any signs, window
coverings, or blinds (even if the same are located behind the Landlord approved
window coverings for the Building), or other items visible from the exterior of
the Sublease Premises or Building are subject to the prior approval of Landlord,
in its sole and absolute discretion.


ARTICLE 22 – HAZARDOUS MATERIALS


Sublessee shall not use, generate, manufacture, store or dispose of, on or about
the Sublease Premises or Building, or transport to or from the Sublease Premises
or Building, any Hazardous Materials.  Notwithstanding the provisions of this
Article 22, Sublessee and Sublessor shall have the right to use, generate and
store on the Sublease Premises and the Building, and transport to and from the
Sublease Premises and the Building, those Hazardous Materials which are
generally used in the ordinary course of business; provided, however, that
Sublessee’s and Sublessor’s use, generation, storage and transport thereof is in
compliance with all applicable federal, state and local laws, regulations and
ordinances and Sublessee is further subject to the restrictions in set forth
below.  As used in this Sublease, “Hazardous Materials” shall mean any material
or substance that is now or hereafter defined or regulated by any statute,
regulation, ordinance, or governmental authority thereunder, as radioactive,
toxic, hazardous, or waste, or a chemical known to the state of California to
cause cancer or reproductive toxicity, including but not limited to (i)
petroleum and any of its constituents or byproducts, (ii) radioactive materials,
(iii) asbestos in any form or condition, and (iv) substances or materials
regulated by any of the following, as amended from time to time, and any rules
promulgated thereunder:  the Comprehensive Environmental Response Compensation
and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances Control Act,
15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et seq; the
Clean Air Act, 42 U.S.C. §§7401 et seq. The California Health and Safety Code;
The California Water Code; The California Labor Code; The California Public
Resources Code; The California Fish and Game Code.  Notwithstanding anything
herein to the contrary, Sublessee further agrees as follows:
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 11 -

--------------------------------------------------------------------------------

 

 
 
1.
Sublessee will not use, store or bring onto the Building, Property or Sublease
Premises any chlorinated solvents.



 
2.
Sublessee will not discharge any material to the storm water system, whether or
not such material is Hazardous Material.



 
3.
Prior to using, storing or generating any Hazardous Materials at the Building or
Sublease Premises which is permitted hereunder, Sublessee will obtain Landlord’s
written consent for such use, storage or generation.  Sublessee’s request for
consent shall include the following:  (i) the chemicals and quantities; (ii)
copies of any MSDS for such chemicals; and (iii) copies of any Sublessee written
policies with respect to the use of such materials and any accidental spills.



[SIGNATURES ON FOLLOWING PAGE]
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sublease on the day
and year first above written.
 

 
SUBLESSOR:


Tribune Media Company,
a Delaware corporation


By: /s/ Jack Rodden
Name: Jack Rodden
Title:   VP & Treasurer




SUBLESSEE:


Finjan Holdings, Inc.,
a Delaware corporation


By:  /s/ Phil Hartstein
Name: Phil Hartstein
Title:   President and CEO




By:  /s/ Michael Noonan
Name: Michael Noonan
Title:   CFO & Treasurer




By:  /s/ Daniel Chinn
Name: Daniel Chinn
Title:   Chairman, Board of Directors

 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
S-1

--------------------------------------------------------------------------------

 
 
Exhibit A


Master Lease


[*TO BE ATTACHED VIA PDF*]
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
Exhibit B


The Sublease Premises
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit B-1

--------------------------------------------------------------------------------

 

 
Exhibit C


Work Letter


This Exhibit is attached to and made a part of the Sublease Agreement (the
“Sublease”) by and between Tribune Media Company, a Delaware corporation as
successor in interest to Tribune Company (“Sublessor”) and Finjan Holdings,
Inc., a Delaware corporation (“Sublessee”) for space in the Building located at
2000 University Avenue, East Palo Alto, California.  Capitalized terms used but
not defined herein shall have the meanings given in the Sublease.
 
This Work Letter (“Work Letter”) shall set forth the terms and conditions
relating to the construction of the Sublease Premises.  All references in this
Work Letter to the “Sublease” shall mean the relevant portions of the Sublease
to which this Work Letter is attached as Exhibit C.
 
1.
Sublessor, at its sole cost and expense (subject to the terms and provisions of
Section 2 below) shall perform improvements to the Sublease Premises, including
(i) steam-cleaning the carpets, (ii) installing a demising wall, in accordance
with the space plan attached hereto as Schedule 1 (the “Space Plan”) using
Building standard methods, materials and finishes, and (iii) painting the
demising wall using Building standard paint and colors.  The improvements to be
performed in accordance with the Space Plan are hereinafter referred to as the
“Sublessor Work”.  Sublessor shall enter into a direct contract for the
Sublessor Work with a general contractor selected by Sublessor.  In addition,
Sublessor shall have the right to select and/or approve of any subcontractors
used in connection with the Sublessor Work.  Sublessor Work shall include any
and all architectural fees, engineering fees, and city permits.

 
2.
All other work and upgrades, subject to Sublessor’s approval, shall be at
Sublessor’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent and a construction management
fee payable to Landlord equivalent to five percent (5%) of the cost of such work
and upgrades, pursuant to Section 9.2 of the Master Lease.  Sublessee shall be
responsible for any Sublessee Delay (as that term is hereinafter defined) in
completion of the Sublease Premises resulting from any such other work and
upgrades requested or performed by Sublessee.  Sublessee’s failure to comply
with any of its obligations under this Sublease, or Sublessee’s specification of
any materials or equipment with long lead times or any entry into the Sublease
Premises by Sublessee (each a “Sublessee Delay”), the Sublessor Work shall be
deemed to be Substantially Complete on the date that Sublessor could reasonably
have been expected to Substantially Complete the Sublessor Work absent any
Sublessee Delay.

 
3.
Sublessor’s supervision or performance of any work for or on behalf of Sublessee
shall not be deemed to be a representation by Sublessor that such work complies
with applicable insurance requirements, building codes, ordinances, Laws or
regulations or that the improvements constructed will be adequate for
Sublessee’s use.

 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
4.
Sublessor and Sublessee agree to cooperate with each other in order to enable
the Sublessor Work to be performed in a timely manner and with as little
inconvenience to the operation of Sublessee’s business as is reasonably
possible.  Notwithstanding anything herein to the contrary, any delay in the
completion of the Sublessor Work or inconvenience suffered by Sublessee during
the performance of the Sublessor Work shall not delay the Sublease Commencement
Date nor shall it subject Sublessor to any liability for any loss or damage
resulting therefrom or entitle Sublessee to any credit, abatement or adjustment
of Rent or other sums payable under the Lease.

 
5.
The Sublessor Work shall not include any of Sublessee’s trade fixtures,
equipment, furniture, furnishings, telephone and data equipment, or other
personal property.  Sublessee shall assume full responsibility to ensure that
all items associated with the Sublessor Work are adequate to fully meet the
requirements of Sublessee’s intended use of the Sublease Premises.

 
6.
For purposes of this Sublease, including for purposes of determining the
Sublease Commencement Date (pursuant to Article 3 of the Sublease), the
Sublessor Work shall be “Substantially Complete” upon the completion of the
Sublessor Work in the Sublease Premises pursuant to the Space Plan, with the
exception of any punch list items that do not materially and adversely affect
Sublessee’s use and occupancy of the Sublease Premises and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by or on behalf
of Sublessee in accordance with the terms of this Work Letter.

 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit C-2

--------------------------------------------------------------------------------

 

 
Schedule 1 To Exhibit C


Space Plan


 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
Schedule 1 To Exhibit C
-1 -

--------------------------------------------------------------------------------

 

 
Exhibit D


Subleased Existing Furniture


LOBBY
 
Empty
 
COPY ROOM
 
Empty
 
BREAK ROOM
 
Empty
 
CONFERENCE ROOM (B)
 
Empty
 
WORK/COPY ROOM
 
Empty
 
18 CUBICLES
 
1 round table, 30 file cabinets
 
ROOM 6.01 (C697)
 
2 large conference tables, 1 cabinet
 
15 OFFICES TO THE LEFT OF ROOM 6.01
 
1ST OFFICE, C695
 
2 Desk, 1 wall shelf, 4 file cabinets
 
2nd OFFICE, C693
 
1 Desk, 1 small table, 1 file cabinet, 1 wall shelf, 1 white board
 
3rd OFFICE, C690
 
2 Desk, 4 file cabinets
 
4th OFFICE, C687
 
1 desk, 1 wall shelve, 1 book shelf, 2 small file cabinets, 1 white board
 
5th OFFICE, C686
 
1 desk, 1 wall shelve, 1 small file cabinet
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
6th OFFICE, C684
 
1 desk, 1 wall shelf, 1 small table, 1 white board, 2 file cabinets
 
7th OFFICE, C682
 
1 desk, 2 small file cabinets, 1 wall shelf, 1 small table, 1 white board
 
8th Office, C680
 
2 desk, 2 wall shelf, 5 file cabinets
 
9th Office, C679
 
1 desk, 1 wall shelf, 1 large file cabinet, 1 large book case
 
10th Office, C677
 
1 desk, 1 wall shelf, 1 small table, 3 file cabinets, 1 white board
 
11th Office, C676
 
2 desk, 2 wall shelf, 5 file cabinets
 
12th Office, C674
 
2 desk, 2 wall shelf, 1 large book case, 5 file cabinets
 
13th Office, C673
 
1 desk, 1 wall shelf, 3 file cabinets, 1 white board
 
14th Office, C672
 
1 desk, 1 wall shelf, 4 file cabinets, 1 white board, 1 small table
 
15th Office, C 671
 
1 desk, 1 wall shelf, 1 book shelf, 2 file cabinets, 1 large book shelf, 1 white
board cabinet
 
 
22 Guest Chairs
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
Rider 1


Letter of Credit Rider


This Letter of Credit Rider (“Letter of Credit Rider”) is made and entered into
by and between Tribune Media Company, a Delaware corporation as successor in
interest to Tribune Company (“Sublessor”), and Finjan Holdings, Inc., a Delaware
corporation (“Sublessee”), and is dated as of the date of the Sublease Agreement
(“Sublease”) by and between Sublessor and Sublessee to which this Letter of
Credit Rider is attached.  The agreements set forth in this Letter of Credit
Rider shall have the same force and effect as if set forth in the Sublease.  To
the extent the terms of this Letter of Credit Rider are inconsistent with the
terms of the Sublease, the terms of this Letter of Credit Rider shall control.


1.           Concurrently with Sublessee’s execution of the Sublease, Sublessee
shall deliver to Sublessor, as collateral for the full and faithful performance
by Sublessee of all of its obligations under the Lease and to compensate
Sublessor for all losses and damages Sublessor may suffer as a result of any
default by Sublessee under the Sublease, an irrevocable and unconditional
negotiable standby letter of credit (the “Letter of Credit”), in the form
attached hereto as Schedule 1 and containing the terms required herein, payable
in the City of East Palo Alto, California, running in favor of Sublessor issued
by a solvent, nationally recognized commercial bank (the “Bank”) that is
acceptable to Sublessor in its sole discretion and (1) is chartered under the
laws of the United States, any State thereof or the District of Columbia, and
which is insured by the Federal Deposit Insurance Corporation; (2) has a long
term rating of B or higher as rated by Moody’s Investors Service and/or A or
higher as rated by Standard & Poor’s, and Fitch Ratings Ltd (Fitch), under the
supervision of the Superintendent of Banks of the State of California, or a
national banking association (the “Letter of Credit Issuer Requirements”), in
the amount of $231,404.82 (the “Letter of Credit Amount”).


           2.           The Letter of Credit shall be (i) at sight, irrevocable
and unconditional, (ii) maintained in effect, whether through replacement,
renewal or extension, for the period from the Sublease Commencement Date and
continuing until the date (the “Letter of Credit Expiration Date”) which is one
hundred twenty (120) days after the Sublease Expiration Date, and Sublessee
shall deliver a new Letter of Credit or certificate of renewal or extension to
Sublessor at least thirty (30) days prior to the expiration of the Letter of
Credit then held by Sublessor, without any action whatsoever on the part of
Sublessor, (iii) subject to “The Uniform Customs and Practice for Documentary
Credits” (2007 Revision), International Chamber of Commerce Publication No. 600,
(iv) fully assignable by Sublessor, and (v) permit partial draws.  In addition
to the foregoing, the form and terms of the Letter of Credit shall provide,
among other things, in effect that: (A) Sublessor, or its then managing agent,
shall have the right to draw down an amount up to the face amount of the Letter
of Credit (1) upon the presentation to the Bank of Sublessor’s (or Sublessor’s
then managing agent’s) written statement that such amount is due to Sublessor
under the terms and conditions of the Sublease, or (2) in the event Sublessee,
as applicant, shall have failed to provide to Sublessor a new or renewal Letter
of Credit satisfying the terms of this Letter of Credit Rider at least thirty
(30) days prior to the expiration of the Letter of Credit then held by
Sublessor, (3) Sublessee has filed a voluntary petition under the Federal
Bankruptcy Code or (4) an involuntary petition has been filed against Sublessee
under the Federal Bankruptcy Code, it being understood that if Sublessor or its
managing agent be a limited liability company, corporation, partnership or other
entity, then such statement shall be signed by a managing member (if a limited
liability company), an officer (if a corporation), a general partner (if a
partnership), or any authorized party (if another entity) and (B) the Letter of
Credit will be honored by the Bank without inquiry as to the accuracy thereof
and regardless of whether Sublessee disputes the content of such statement.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
Rider 1
- 1 -

--------------------------------------------------------------------------------

 

 
3.           The Letter of Credit shall also provide that Sublessor may, at any
time and without notice to Sublessee and without first obtaining Sublessee’s
consent thereto, transfer all or any portion of its interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Sublessor
of its rights and interests in and to the Sublease.  In the event of a transfer
of Sublessor’s interest in the Building, Sublessor shall transfer the Letter of
Credit, in whole or in part (or cause a substitute letter of credit to be
delivered, as applicable) to the transferee and thereupon Sublessor shall,
without any further agreement between the parties, be released by Sublessee from
all liability therefor, and it is agreed that the provisions hereof shall apply
to every transfer or assignment of the whole or any portion of said Letter of
Credit to a new landlord.  In connection with any such transfer of the Letter of
Credit by Sublessor, Sublessee shall, at Sublessee’s sole cost and expense,
execute and submit to the Bank such applications, documents and instruments as
may be necessary to effectuate such transfer and, Sublessee shall be responsible
for paying the Bank’s transfer and processing fees in connection therewith.


4.           If, as result of any application or use by Sublessor of all or any
part of the Letter of Credit, the amount of the Letter of Credit shall be less
than the Letter of Credit Amount, Sublessee shall, within five (5) days
thereafter, provide Sublessor with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total Letter
of Credit Amount), and any such additional (or replacement) letter of credit
shall comply with all of the provisions of this Letter of Credit Rider, and if
Sublessee fails to comply with the foregoing, notwithstanding anything to the
contrary contained in Article 10 of the Sublease, the same shall constitute an
incurable default by Sublessee.  Sublessee further covenants and warrants that
it will neither assign nor encumber the Letter of Credit or any part thereof and
that neither Sublessor nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.  Without
limiting the generality of the foregoing, if the Letter of Credit expires
earlier than the Letter of Credit Expiration Date, a renewal thereof or
substitute letter of credit, as applicable, shall be delivered to Sublessor not
later than thirty (30) days prior to the expiration of the Letter of Credit,
which shall be irrevocable and automatically renewable as above provided through
the Letter of Credit Expiration Date upon the same terms as the expiring Letter
of Credit or such other terms as may be acceptable to Sublessor in its sole
discretion.  However, if the Letter of Credit is not timely renewed or a
substitute letter of credit is not timely received, or if Sublessee fails to
maintain the Letter of Credit in the amount and in accordance with the terms set
forth in this Letter of Credit Rider, Sublessor shall have the right to present
the Letter of Credit to the Bank in accordance with the terms of this Letter of
Credit Rider, and the proceeds of the Letter of Credit may be applied by
Sublessor for Sublessee’s failure to fully and faithfully perform all of
Sublessee’s obligations under this Sublease and against any Rent payable by
Sublessee under this Sublease that is not paid when due and/or to pay for all
losses and damages that Sublessor has suffered or that Sublessor reasonably
estimates that it will suffer as a result of any default by Sublessee under this
Sublease.  Any unused proceeds shall constitute the property of Sublessor and
need not be segregated from Sublessor’s other assets.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
Rider 1
- 2 -

--------------------------------------------------------------------------------

 

 
5.           Sublessee hereby acknowledges and agrees that Sublessor is entering
into the Sublease in material reliance upon the ability of Sublessor to draw
upon the Letter of Credit in the event Sublessee fails to fully and faithfully
perform all of Sublessee’s obligations under this Sublease and to compensate
Sublessor for all losses and damages Sublessor may suffer as a result of the
occurrence of any default on the part of Sublessee under the Sublease and
Sublessor may, at any time, but without obligation to do so, and without notice,
draw upon the Letter of Credit, in part or in whole, for such
purposes.  Sublessee agrees not to interfere in any way with payment to
Sublessor of the proceeds of the Letter of Credit, either prior to or following
a “draw” by Sublessor of any portion of the Letter of Credit, regardless of
whether any dispute exists between Sublessee and Sublessor as to Sublessor’s
right to draw from the Letter of Credit.  No condition or term of the Sublease
shall be deemed to render the Letter of Credit conditional to justify the issuer
of the Letter of Credit in failing to honor a drawing upon such Letter of Credit
in a timely manner.  Sublessee agrees and acknowledges that Sublessee has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Sublessee becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Sublessee, any trustee, nor Sublessee’s bankruptcy
estate shall have any right to restrict or limit Sublessor’s claim and/or rights
to the Letter of Credit and/or the proceeds thereof by application of Section
502(b)(6) of the Federal Bankruptcy Code.


6.           Notwithstanding anything to the contrary herein, if at any time the
Letter of Credit Issuer Requirements are not met, or if the financial condition
of such issuer changes in any other materially adverse way, as determined by
Sublessor in its sole discretion, then Sublessee shall within five (5) days of
written notice from Sublessor deliver to Sublessor a replacement Letter of
Credit which otherwise meets the requirements of this Sublease, including
without limitation, the Letter of Credit Issuer Requirements.  Notwithstanding
anything in this Sublease to the contrary, Sublessee’s failure to replace the
Letter of Credit and satisfy the Letter of Credit Issuer Requirements within
such five (5) day period Sublessor shall constitute a material default for which
there shall be no notice or grace or cure periods being applicable thereto.  In
addition and without limiting the generality of the foregoing, if the issuer of
any letter of credit held by Sublessor is insolvent or is placed in receivership
or conservatorship by the Federal Deposit Insurance Corporation, or any
successor or similar entity, or if a trustee, receiver or liquidator is
appointed for the issuer, then, effective as of the date of such occurrence,
said Letter of Credit shall be deemed to not meet the requirements of this
Letter of Credit Rider, and Sublessee shall within five (5) days of written
notice from Sublessor deliver to Sublessor a replacement Letter of Credit which
otherwise meets the requirements of this Letter of Credit Rider and that meets
the Letter of Credit Issuer Requirements (and Sublessee’s failure to do so
shall, notwithstanding anything in this Letter of Credit Rider or the Sublease
to the contrary, constitute a material default for while there shall be no
notice or grace or cure periods being applicable thereto other than the
aforesaid five (5) day period).


           7.           Sublessor and Sublessee acknowledge and agree that in no
event or circumstance shall the Letter of Credit or any renewal thereof or
substitute therefor be (i) deemed to be or treated as a “security deposit”
within the meaning of California Civil Code Section 1950.7, (ii) subject to the
terms of such Section 1950.7, or (iii) intended to serve as a “security deposit”
within the meaning of such Section 1950.7.  The parties hereto (A) recite that
the Letter of Credit is not intended to serve as a security deposit and such
Section 1950.7 and any and all other laws, rules and regulations applicable to
security deposits in the commercial context (“Security Deposit Laws”) shall have
no applicability or relevancy thereto and (B) waive any and all rights, duties
and obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
Rider 1
- 3 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO LETTER OF CREDIT RIDER


______________________________
______________________________
______________________________
______________________________
Contact Phones: ________________


IRREVOCABLE STANDBY LETTER OF CREDIT


________________, 20__
Beneficiary:
Tribune Media Company
Attn: General Counsel/Real Estate
435 N. Michigan Avenue
Chicago, IL 60611
 
 
Our irrevocable standby Letter of Credit:
No. _____________________________
Applicant: Finjan Holdings, Inc.
Amount:  Exactly USD $231,404.82
(Two Hundred Thirty-One Thousand Four Hundred Four and 82/100 Dollars)
Final Date of Expiration:  January 28, 2019



We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
______________ in Beneficiary's favor for the account of the above-referenced
Applicant, in the aggregate amount of exactly USD $231,404.82.  This Letter of
Credit is available with us at our above office by presentation of your draft
drawn on us at sight bearing the clause:  “Drawn under ______________ [INSERT
NAME OF BANK] Letter of Credit No. ______________” and accompanied by the
following:


1.           Beneficiary's signed certification purportedly signed by an
authorized officer or agent stating:


(A)           “ Beneficiary, as landlord, is now entitled to draw upon this
Letter of Credit pursuant to the terms and conditions of that certain sublease
agreement dated January 7th, 2015 for premises located at 2000 University Avenue
in East Palo Alto, California”; or


(B)           “The Bank has notified us that this Letter of Credit will not be
extended beyond the current expiration date of this Letter of Credit and
Applicant has not delivered to Beneficiary at least thirty (30) days prior to
the current expiration of this Letter of Credit a replacement Letter of Credit
satisfactory to Beneficiary.”


(C)           “Tenant has filed a voluntary petition under the Federal
Bankruptcy Code;” or


(D)           “An involuntary petition has been filed against Tenant under the
Federal Bankruptcy Code.”
 
2000 UNIVERSITY AVENUE
Finjan Holdings, Inc.
Schedule 1 to Rider 1
- 1 -

--------------------------------------------------------------------------------

 
 
2.           The original of this Letter of Credit.


Special conditions:


Partial draws under this Letter of Credit are permitted.  Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on January 28, 2019 (which is one hundred twenty
days after the Sublease Expiration Date).


This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond January 28, 2019 which shall be the final
expiration date of this Letter of Credit, unless, at least thirty (30) days
prior to the then current expiration date we notify you by registered
mail/overnight courier service at the above address that this Letter of Credit
will not be extended beyond the current expiration date.


We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in Paragraph 1 above on or before the expiration date of
this Letter of Credit, without inquiry as to the accuracy thereof and regardless
of whether Applicant disputes the content of any such documents or
certifications.


This Letter of Credit is transferable and any such transfer may be effected by
us, provided that you deliver to us your written request for transfer in form
and substance reasonably satisfactory to us.  Beneficiary may, at any time and
without notice to Applicant and without first obtaining Applicant's consent
thereto, transfer all or any portion of Beneficiary's interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Beneficiary
of Beneficiary's rights and interests in and to the Lease. The original of this
Letter of Credit together with any amendments thereto must accompany any such
transfer request.


Except so far as otherwise expressly stated, this documentary credit is subject
to subject to “The Uniform Customs and Practice for Documentary Credits” (2007
Revision), International Chamber of Commerce Publication No. 600.


By:
Authorized signature


Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.
 
 
Schedule 1 to Rider 1
- 2 -

--------------------------------------------------------------------------------

 
